   Case 2:19-cv-07864-JFW-MRW Document 30 Filed 07/16/20 Page 1 of 1 Page ID #:208



                                UNITED STATES DISTRICT COURT                                            JS-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      CV 19-7864-JFW(MRWx)                                                 Date: July 16, 2020

Title:        Stacey Kim -v- Hawaiian Airlines, Inc., et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                   None Present
              Courtroom Deputy                                 Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                  None

PROCEEDINGS (IN CHAMBERS):                 ORDER REMANDING ACTION TO LOS ANGELES
                                           COUNTY SUPERIOR COURT

       In light of the Declaration and Stipulation of Plaintiff’s Counsel to Limit Plaintiff’s Damages to
$75,000 and Remand Action to the Los Angeles County Superior Court filed on July 14, 2020
(“Stipulation”) [Docket No. 29] and in the absence of any opposition to that Stipulation, the Court
REMANDS this action to Los Angeles County Superior Court.



         IT IS SO ORDERED.




                                              Page 1 of 1                          Initials of Deputy Clerk sr
